UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-8220


SHAHEEN CABBAGESTALK,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; JON OZMINT;
CHAPLAIN VAN BEBBER, Lieber Head Chaplain; HEADQUARTERS
CHAPLAIN, in Columbia,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Sol Blatt, Jr., Senior District
Judge. (3:08-cv-02718-SB)


Submitted:   March 3, 2010                 Decided:   April 2, 2010


Before MICHAEL, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shaheen Cabbagestalk, Appellant Pro Se.      William J. Thrower,
STUCKEY LAW OFFICES, PA, Charleston,        South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shaheen    Cabbagestalk          seeks   to   appeal    the     district

court’s   order     accepting     the   recommendation        of     the   magistrate

judge and denying relief on his 42 U.S.C. § 1983 (2006) action.

We   dismiss    the     appeal   for    lack     of    jurisdiction    because      the

notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The   district     court’s       judgment     was    entered     on   the

docket on September 18, 2009.              Cabbagestalk’s notice of appeal

was deposited in the prison’s internal mail system on November

12, 2009.      See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.

266, 276 (1988).         Because Cabbagestalk failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                   Cabbagestalk’s motion to

comply is denied.          We dispense with oral argument because the

facts   and    legal    contentions      are     adequately       presented    in   the




                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3